The offense is burglary; penalty, confinement in the penitentiary for a period of two years.
The evidence adduced upon the trial is not before us.
There is but one bill of exceptions from which it appears that the appellant was arrested while attempting to sell certain plumbing fixtures. The property was taken from him and he told the officers that it was stolen; that it came from a house which he had burglarized. He accompanied them to the house and the fixtures were found to match those in the house from which he had taken them. At the time of the arrest of the appellant the officers did not know from whence the stolen property came. From the appellant's action the officers learned facts which they did not know before, namely, the location of the place that had been burglarized and that the stolen fixtures belonged in the house to which the officers were conducted by the appellant. It is the appellant's contention that the evidence of the officers was not authorized under Art. 727, C. C. P., which in part reads as follows:
"* * * or, unless in connection with said confession, he makes statements of facts or circumstances that are found to be true, which conduce to establish his guilt, such as the finding of secreted or stolen property, or the instrument with which he states the offense was committed."
The facts are deemed such as apparently bring the case within the principle announced in Turner v. State, 4 S.W.2d 58, and Johnson v. State, 108 Tex.Crim. R., in which the declarations of the accused were held admissible. In the absence of the statement of facts, however, an affirmance will be necessary as there may have been other uncontroverted proof of guilt.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.